Case 4:19-cv-00493-SDJ-CAN Document 85 Filed 05/08/20 Page 1 of 3 PageID #: 1129




                     UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS          FILED: 5/8/20
                                                           U.S. DISTRICT COURT
                                                         EASTERN DISTRICT COURT
    CRAIG CUNNINGHAM,                      §             DAVID A. O'TOOLE, CLERK
    Plaintiff,                             §
                                           §
    v.                                     §
                                           § 4:19-cv-00493
    The Wilhelm Law Group, LLC, John J     §
    Wilhelm, Secure Account Service, LLC,  §
    Consumer Defense Group, LLC John/Jane  §
                                           §
    Does 1-5


    Defendant




                                 Plaintiff’s Notice of Settlement




    1. The Plaintiff has settled with the Wilhelm defendants (Secure Account Service, LLC,

       Wilhelm Law Group, John Wilhelm, and Consumer Defense Group) and is on the

       verge of settling with the United Financial Protection defendants (United Financial

       Protection, Thomas and Levon Sizemore).

    2. The Plaintiff requests the court give the parties 30 days to finalize all settlements and

       report back to the court if the parties are unable to setttle the claims between them.




                                      5/8/2020


    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00493-SDJ-CAN Document 85 Filed 05/08/20 Page 2 of 3 PageID #: 1130




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


    CRAIG CUNNINGHAM,                               §
    Plaintiff,                                      §
                                                    §
    v.                                              §
                                                    § 4:19-cv-00493
    The Wilhelm Law Group, LLC, John J              §
    Wilhelm, Secure Account Service, LLC,           §
    Consumer Defense Group, LLC John/Jane           §
                                                    §
    Does 1-5


    Defendant




                                Plaintiff’s Certificate of Service


     I hereby certify a true copy of the foregoing was mailed and emailed to the attorney of

    record for the Defendants on 5/8/2020




                                      5/8/2020


    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00493-SDJ-CAN Document 85 Filed 05/08/20 Page 3 of 3 PageID #: 1131
